Citation Nr: 1633854	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  07-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, including diabetes mellitus and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1970 and from April 1971 to May 1988, including service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing via video conference.  A transcript of this hearing is associated with the file. 

In December 2014 and September 2015, the Board remanded the appeal for further development.  Additionally, in August 2016, an expert opinion from the Veterans Health Administration (VHA) was obtained.  The case has now been returned to the Board for appellate review. 

As a final matter, this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals that except for a transcript of the September 2014 Board video conference hearing, such documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.



FINDING OF FACT

Resolving all doubt in favor of the Veteran, erectile dysfunction is proximately due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a grant of service connection for erectile dysfunction have been met, as secondary to the service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for erectile dysfunction herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

The Veteran asserts that his erectile dysfunction (ED) is proximately due to or aggravated by his service-connected disabilities, to include due to medications taken for those disabilities. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In October 2010, the Veteran testified at a hearing before a decision review officer (DRO).  During the hearing, the Veteran stated generically that he sought service connection for ED due to his service-connected disabilities.  The Veteran testified that his ED started when he came back from Vietnam in the 1970s and that it had worsened progressively over the years.  He further indicated that he took several medications for his service-connected disabilities-particularly for service-connected back and headaches-which may have caused or worsened his ED.  Additionally, he argued that medications taken for his posttraumatic stress disorder (PTSD) (eventually service-connected in March 2015, but not at the time of the DRO hearing) also caused his ED.  

Later, at the September 2014 Board hearing, the Veteran reiterated these contentions but added that he also believed that his ED might be caused or worsened by his service-connected diabetes.  The Veteran also mentioned his more recent issues with an enlarged prostate, noting that he underwent "an operation on [his] testicles when [he] was in the military."  The Veteran's wife also testified at the Board hearing, explaining that his ED developed gradually over time, not immediately, after the Veteran's discharge from service, and indicating that the Veteran's ED became worse at about the same time he was diagnosed with diabetes. 

In his most recent March 2016 statement, the Veteran reported that his ED was secondary to his service-connected ischemic heart disease, diabetes and PTSD, to include his medications taken for these disorders.  He continued that his ED started during his tour in Vietnam and continued to worsen since Vietnam.  

Service treatment records are silent with respect to any complaints or diagnosis pertaining to ED.  The Veteran's February 1988 service retirement examination was also silent with respect to any findings pertaining to ED, but did document a small firm nodule in left testicle.  

Post service clinical records are silent with respect to any findings of ED for many years.  A February 2008 record showed a report of erectile dysfunction for a while.  

VA opinions relating to the Veteran's claimed condition were previously obtained in December 2010, October 2011, and May 2012. 

In December 2010, a VA examiner opined as follows: "Erectile dysfunction is a multifactorial process.  This Veteran's risk factors for erectile dysfunction include age, sleep apnea, PTSD, depression, hyperlipidemia, chronic low back pain, idiopathic peripheral neuropathy and numerous prescription medications.  There is no one single factor which is more likely than others to be the primarily etiology of erectile dysfunction. Rather the erectile dysfunction is considered to be a combination of this Veteran's multiple risks factors and not to be due specifically to the claimed medications of SUMATRIPTAN, butalbital and methocarbamol."  

In October 2011, a VA examiner indicated that the Veteran's erectile dysfunction was at least as likely as due to diabetes, but provided no supporting rationale for the opinion.  

In May 2012, the Veteran again underwent VA examination for his ED.  Although the examiner failed to offer any opinion as to whether ED was directly related to service, the examiner found that the Veteran's ED was not secondarily caused by his service-connected diabetes because his ED pre-dated diabetes.  Additionally, the examiner concluded that Veteran's diabetes did not secondarily aggravate his ED because, as the Veteran himself reported, he has had ED for over 20 years.  However, in support of his claim, the Veteran submitted a May 2014 opinion from his VA physician that indicated that erectile dysfunction was one of the complications from diabetes.  Unfortunately, the Veteran's doctor failed to consider that the Veteran had erectile dysfunction prior to his diagnosis of diabetes.  

In December 2014, the Board remanded the Veteran's appeal to obtain an opinion to assess the nature and etiology of his claimed erectile dysfunction, as the opinions then of-record were not sufficient to adjudicate the Veteran's claim.  A VA examination was obtained in February 2015.  Upon examination and review of the record, the February 2015 VA, the examiner merely opined, "ED is unrelated and not aggravated [sic] by diabetes".  The examiner rationalized that the Veteran had total ED before the onset of diabetes, which was diagnosed in 2012, and he had excellent control.

In September 2015, the Board found that the February 2015 VA examiner's opinion was inadequate because it did not address the issue of direct service connection, did not adequately address the issue of secondary service connection with respect to diabetes, failed altogether to address secondary service connection to the Veteran's other service-connected disabilities and the medications he takes to treat them, and failed to consider or address the May 2014 opinion by the Veteran's VA treating physician indicating that ED is a complication of diabetes.

In a January 2016 opinion, the February 2015 VA examiner determined that the Veteran's ED was less likely than not proximately due to or result of the Veteran's service-connected diabetes mellitus.  The examiner rationalized that it was clear from the time line that ED began many years prior to diabetes.  The May 2014 opinion does not address the time line of onset or give any rationale.  The examiner concluded that there was no indication or claim that any injury or disease on active duty caused or aggravated ED. 

In another opinion issued in February 2016, the examiner noted that the Veteran claimed that ED began about 1973 after service in Vietnam and treatment began in the 1990's.  The Veteran's VA physician opinion stated that diabetes began in 2012.  Further, Dallas VA notes indicate that treatment began in August 2012.  Thus, there was no change in the prior January 2016 opinion.  The examiner also determined that ED was not secondary to in-service removal of a left testicular nodule. The nodule and surgery played no part in the erectile mechanism.  With respect to aggravation, the examiner found that judging by multiple treatments that the Veteran was on for ED, including penile injections; ED was total before treatment for diabetes began.  The examiner continued that he had reviewed the conflicting medical evidence and provided that with respect to the October 2011 examination where the examiner stated that ED and diabetes both began in 1973.  The report documented a blood glucose of 88 mg/dL, which is well within normal limits, without diabetes treatment.  This examiner determined that the prior examiner's conclusion was not based on any facts of the case.  

The Veteran's sworn testimony in October 2010 and September 2014 did not claim diabetes as the cause of ED.  Rather, the Veteran sited to psychological conditions and medications.  Again, as noted above, the Veteran is now service-connected for PTSD.  Thus, the January and February 2016 addendum opinions were insufficient because the examiner again failed to address whether the Veteran's erectile dysfunction was proximately due to or aggravated by his other service-connected disabilities and the medications taken for such disorders.  He also did not offer an opinion as to whether the Veteran's ED was otherwise directly related to service in light of the Veteran's testimony other than to say it was not related to the removal of left testicular nodule.  Accordingly, the Board determined that another medical opinion was necessary and referred the case for an expert opinion from the VHA in accordance with VHA Directive 1602.  

A VHA opinion was obtained by a VA Urologist in August 2016.  The medical expert reviewed the evidence of record.  The expert found that the evidence suggested that the Veteran suffered from significant PTSD as well as depression as a direct result of his military service.  It is well known that these disorders as well as medications used to treat them can drastically affect a man's ability to achieve and maintain an erection.  According to testimony from the Veteran and his wife, symptoms of mental illness were present following service in Vietnam and exacerbated once he retired from service.  Like other medical conditions, his symptoms have probably worsened over time, consistent with their testimony.  Therefore, the medical expert found it was at least as likely as not that the Veteran's ED was directly related to service.  

The examiner continued that the Veteran's other service-connected disabilities were also known contributors of worsening ED, both directly and as a side effect from treatment.  These include: ischemic heart disease, chronic back pain, headaches, peripheral neuropathy, and diabetes mellitus, type II.  The examiner agreed that the ED was unrelated to his previous surgery on the left testicular nodular.  The examiner continued that as others have opined, the Veteran's erectile dysfunction is multifactorial and it is impossible to link to any one diagnosis over another.  Therefore, the examiner agreed that it was as likely as not that the Veteran's ED is worsened by these other disabilities either directly or indirectly via well-established side effect from medications. 

The examiner continued that the degree of worsening has been directly aggravated by the aforementioned service-connected disabilities and their treatments.  As stated before, ED is a multifactorial problem and it is impossible to highlight any single disorder that has worsened or the degree of quantity for which it has contributed to the Veteran's erectile problems.  The examiner concluded that it would be strictly speculation to assert one factor over another contributed more directly to his ED.  

After considering the totality of the evidence, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, service connection for erectile dysfunction is warranted.  Although the VHA examiner indicated that the Veteran's ED was related to the Veteran's military service, his rationale clearly shows that the examiner believed such was related to the Veteran's military service as secondary to his PTSD and depression symptoms that were a direct result of the Veteran's service.  Moreover, the Veteran has primarily asserted that his ED is secondary to his service-connected disorders.  Given the lack of any findings of erectile dysfunction in service as well as for many years after the Veteran's retirement from service, and the VHA examiner's opinion relating the Veteran's ED to his PTSD symptoms as opposed to any event, disease or injury in service, there is no basis for awarding service connection on a direct basis.  However, the VHA examiner clearly attributed the Veteran's ED to symptoms attributed to and medications taken for the Veteran's service-connected disabilities and offered a detailed rationale for such opinion.  In light of this opinion and when resolving the benefit of the doubt in favor of the Veteran, service connection is warranted for erectile dysfunction as secondary to the service-connected disabilities.  In reaching this conclusion, the Board finds that the evidence is in at least a state of equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction, as secondary to service-connected disabilities, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


